The opinion of the Court was delivered by
Lewis, J.
Where lands are sold under a testatum vend. exp. it is irregular to acknowledge the deed before the Court of the county in which the lands are situated, after the Court which issued the process has granted a rule to show cause why the sale should not be set aside. Such acknowledgment shares the fate of the sale; and if the rule be made absolute and the sale be thereby set aside, the purchaser takes no title under the sheriff’s deed. The Court below committed no error in entering judgment for the plaintiff below.
Judgment affirmed.